               Case: 1:18-cr-00024 Document #: 72 Filed: 02/05/20 Page 1 of 4 PageID #:490                                                 sll

                             UNITED STATES DISTRICT COURT
                                                     Northern District of Illinois

          UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                     v.

                                                                             Case Number:          1:18-CR-00024(1)
          JIONGSHENG IUJMII ZIJ.AO                                           USM Number:           52224-424



                                                                             Theodore Thomas Poulos
                                                                             Defendant's Attomey




THE DEFENDANT:
I   pleaded guilty to count(s) One of the Information.
E   pleaded nolo contendere tocount(s) which was accepted by the court.
E   was found guilty on   count(s) after a plea of not guilty.
The defendant is adjudicated guilty ofthese offenses:
 Title & Section / Nature of Offense                                                               Offense Ended             Count
 7 U.S.C. $6c(a)(5)(C),7 U.S.C. gl3(a)(2) Spooling                                                 03t2016                   I




The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.


E   nre defendant   has been found not guilty on count(s)

fl Count(s) tr is n           are dismissed on the motion of the United States

It is ordered that the defendant must notifi the United States Attorney for this District within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.   If
ordered to pay restitution, the defendant must notifr the court and United States Attorney of material changes in economic
circumstances.


                                                                February 4.2020
                                                                Date of Imposition of Judgment




                                                                     J.THa#,
                                                                      ' "\7r,  Jr., United
                                                                               w",  vrr!!v\
                                                                      and Title of Judge
                 Case: 1:18-cr-00024 Document #: 72 Filed: 02/05/20 Page 2 of 4 PageID #:490
ILND 2458 (Rev . I /24/2019) Judgment in   a   Criminal Case
    - Imprisonment
Sheet 2                                                                                                                            Judgment   - Pase 2 of 4
DEFENDANT: JIONGSHENG UJIM'' ZHAO
CASE NUMBER: I : 1 8-CR-00024(l)

                                                                    IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Time served as to Count   l. No further custody; conditions of pretrial release and bond are terminated.


E    ttre court makes the following recommendations to the Bureau of Prisons:

E    ttre defendant      is remanded to the custody of the United States Marshal.

E    ttre defendant shall surrender to the United              States Marshal for this district:

          Eat                on

     f]   as   notified by the United States Marshal.

     E    ttre defendant shall surrender for service ofsentence               at the institution designated by the Bureau ofPrisons:

          E     before 2:00 pm on

          tr     as   notified by the United States Marshal.

          E     as    notified by the Probation or Pretrial Services Office.




                                                                           RETURN

I have executed this judgment as follows:




Defendant delivered on                                                                  at                                    with a certified copy of
this judgment.




                                                                                                   LINITED STATES MARSHAL



                                                                                   By
                                                                                        DEPUTY LTNITED STATES MARSHALS
                 Case: 1:18-cr-00024 Document #: 72 Filed: 02/05/20 Page 3 of 4 PageID #:490
ILND 2458 (Rev. I124/2019) Judgnrent in   a   Criminal Case
Sheet 5 - Criminal Monetary Penalties                                                                                            Judgment- Page 3 of4
DEFENDANT: JIONGSHENG I'JIM'' ZHAO
CASE NUMBER: I :18-CR-00024(l)



                                               CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                    Assessment        IVTA Assessmenf*                            Fine                 Restitution
 TOTALS                                                  s 100.00                   $.00                          $.00                         s.00


 E      The determination of restitution is deferred until 514120. AnAmendedJudgment in aCriminal Case (Ao2tsc)will be entered
        after such determination.
 tr     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
       otherwise in the priority order or percentage payment column below. However, pursuant to l8 U.S.C. S 3664(i), all
       nonfederal victims must be paid before the United States is paid.




 tr         Restitution amount ordered pursuant to plea agreement $

 tr         The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
            before the fifteenth day after the date of the judgment, pursuant to l8 U.S.C. $ 3612(f). All of the payment options on
                             Sheet
            6 may be subject to penalties for delinquency and default, pursuant to         l8 U.S.C. S 3612(g).
 tr         The court determined that the defendant does not have the ability to pay interest and it is ordered that:

            tr               the interest requirement is waived for the

            tr              the interest requirement for        the       is modified as follows:

 tr         The defendant's non-exempt assets, if any, are subject to immediate execution to satis$, any outstanding restitution or fine
            obligations.

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. I l4-22.
 * Findings for the total amount of losses are required under Chapters 109A,            ll0, ll0A,   and   ll3A   of Title l8 for offenses
committed
on or after September 13, 1994, but before April 23, 1996.
                     Case: 1:18-cr-00024 Document #: 72 Filed: 02/05/20 Page 4 of 4 PageID #:490
2458 (Rev. ll24l20l9) Judgment in      a   Criminal   Case
Sheet 6  ofPayments
          -   Schedule                                                                                                                         Judgment   -   Page 4   of4
DEFENDANT: JIONGSHENG''JIM'' ZHAO
CASE NUMBER: I : l8-CR-00024(1)
                                                             SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows


          tr        Lump sum payment of $100 due immediately.

                    tr          balance due not later        than      , or

                    tr          balance due in accordance with         tr   C,   tr   D,   tr   E, or    E   F below; or



Btr                 Payment to begin immediately (may be combined with                          E   C,   E   D, or EI F below); or

Ctr                 Payment in equal                  (e.g. weekly, monthly, quarterly) installments of $          over a period         of      (e.g.. months or
                    years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or


          tr        Payment in equal   (e.g. weekly, monthly, quarterly) installments of $ over a period of      (e.g.. months or
                    years),to   commence (e.g.,30or60da1ts) afterreleasefrom imprisonmenttoaterm of supervision; or
          tr        Payment during the term of supervised release will commence within        (e.g., 30 or 60 days) after release llom
                    imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time;
                    or

          u         Special instructions regarding the payment of criminal monetary penalties:



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


tr        Joint and Several

Case Number                                                  Total Amount                           Joint and Several            Corresponding Payee,   if
Defendant and Co-Defendant Names                                                                    Amount                       Appropriate
(including defendant num ber)

**See above for Defendant and Co-Defendant Names and Case
                                                           Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.**

tr        The defendant shall pay the cost ofprosecution.


tr        The defendant shall pay the following court cost(s):


tr        The defendant shall forfeit the defendant's interest in the following properry to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court cost
